423 F.2d 1197
Anna H. MURRAY, Appellant,v.Robert FINCH, Secretary of Health, Education and Welfare ofthe United States of America, Appellee.
No. 13731.
United States Court of Appeals, Fourth Circuit.
April 8, 1970.

Gerald R. Chandler, Albermarle, N.C., for appellant.
William L. Osteen, U.S. Atty.  (Richard M. Dailey, Jr., Asst. U.S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BUTZNER, Circuit judges.
PER CURIAM.


1
In this proceeding for Social Security benefits, our review of the record discloses an adequate basis for the conclusion of the Secretary, affirmed by the District Judge, that the claimant's allergic sensitivity is not a disability from gainful employment within the meaning of the statute.


2
Affirmed.